EXHIBIT 10.62     



Corning Incorporated - Executive Supplemental Pension Plan

Amendment No. 4

Pursuant to Section 6.1 of the Corning Incorporated Executive Supplemental
Pension Plan (the “Plan”), the Board of Directors of Corning Incorporated hereby
amends the Plan, effective as indicated herein:

1.

Effective January 1, 2012, Sections 4.1 A(b)(2) and 4.1 B(b)(2) of the Plan are
amended by deleting the following language in such Sections:

“, provided that such amount shall not exceed 300% of the Employee’s annual
full-time base compensation as of the date the eligible Employee terminates
employment”

2.

Effective December 28, 2012, a fourth paragraph is added to Section 4.1A to read
as follows:

“The immediately preceding paragraph shall not apply and instead this paragraph
shall apply to an eligible Employee if his straight life annuity benefit at
Normal Retirement Date calculated under this Section 4.1A as of his separation
from service exceeds four times the annual compensation limitation under
Section 401(a)(17) of the Code in effect at the time of such separation. Such an
eligible Employee shall be entitled to receive an unreduced early retirement
benefit if the Employee (i) incurs a Total and Permanent Disability, (ii) dies
with at least 25 years of Credited Service, or (iii) separates from service
after attaining age 57 with at least 25 years of Credited Service or attaining
age 60 with at least 10 years of Credited Service. The following rules shall
apply if such an eligible Employee fails to satisfy these requirements:

(iv)

If the Employee separates from service with 25 or more years of Credited Service
after age 55, such Employee’s early retirement benefit shall be the amount
determined above in Section 4.1A(a), adjusted and reduced, at the rate of
one-twelfth of one percent for each month, if any, between the date benefits
commence and the month following the month in which the Employee would attain
age 57 less the amount determined in Section 4.1A(b). If the Employee separates
from service with less than 25 years of Credited Service after age 55, such
Employee’s early retirement benefit shall be the amount determined above in
Section 4.1A(a), adjusted and reduced as outlined in Section 4.1A(x).

(v)

If the Employee separates from service before attaining age 55, such Employee’s
benefit shall commence within 60 days after attaining age 55 pursuant to
Section 4.2 and his early retirement benefit shall be the amount determined
above in Section 4.1A(a), adjusted and reduced by 50%, less the amount
determined in Section 4.1A(b).”

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer this 31st day of December, 2012.

 

CORNING INCORPORATED

 

By:

/s/ John P. MacMahon

 



John P. MacMahon

 



Senior Vice President, Global Compensation and Benefits

 

